Citation Nr: 0708438	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  02-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep depravation.

2.  Entitlement to service connection for impotency.

3.  Entitlement to service connection for a right sciatic 
nerve condition.

4.  Entitlement to a rating higher than 40 percent for status 
post compression fracture at L1 with loss of sensation.

5.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  He later served in the U.S. Army Reserves on active 
duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) - which initially denied the veteran's 
claims.  A December 2002 rating decision, however, granted 
service connection for PTSD and assigned an initial 10 
percent rating retroactively effective from May 10, 2002.  
The veteran appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  He also appealed 
for a rating higher than 20 percent for his low back 
disability and for service connection for sleep depravation, 
hepatitis C, impotency, and a right sciatic nerve condition.  
In a preceding statement submitted during his May 2003 
videoconference hearing, he had withdrawn an additional claim 
for service connection for gynecomastia (residuals of a left 
mastectomy).  See 38 C.F.R. § 20.204 (2006).

In May 2004, the Board denied the claim for hepatitis C and 
remanded the remaining claims to the RO - via the Appeals 
Management Center (AMC), for further development and 
consideration.



An October 2005 rating decision, on remand, increased the 
initial rating for the PTSD from 10 to 50 percent with the 
same retroactive effective date of May 10, 2002.  The RO 
(AMC) also increased the rating for the low back disability 
from 20 to 40 percent, retroactively effective from June 29, 
2001, the date of receipt of the claim for a higher rating.  
The veteran has since continued to appeal, requesting even 
higher ratings for his PTSD and low back disability.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  He also has 
continued to appeal the remaining claims for service 
connection for sleep depravation, impotency, and a right 
sciatic nerve condition.

Regrettably, the claims for service connection for a right 
sciatic nerve condition and for impotency - which the 
veteran alleges is secondary to his service-connected low 
back disability, must be again remanded to the RO via the 
AMC.  VA will notify him if further action is required on his 
part concerning these claims.  The Board, however, will go 
ahead and decide his other claims for higher ratings for his 
low back disability and PTSD and for service connection for 
sleep depravation.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  There is no evidence of a stand-alone sleep disorder that 
was caused or made chronically worse by the veteran's 
military service or of sleep depravation as a residual of his 
service-connected low back disability.  To the extent he 
experiences sleep impairment, it is part and parcel of his 
PTSD and he is already being compensated separately for that 
in the rating for that condition.



3.  As a result of his low back disability, the veteran has 
severe limitation of motion (LOM) in the lumbar segment of 
his spine and a demonstrable vertebral deformity at L1.  But 
there is no evidence of cord involvement or neurological 
deficits; to the extent he has neurological symptoms, they 
are not attributable to his low back disability.

4.  The veteran's PTSD causes a volatile mood, sleep 
impairment, irritability, difficulty forming and maintaining 
social relations, and significant impairment in the ability 
to make and maintain effective work relations.  He has a 
Global Assessment of Functioning (GAF) score of 40.


CONCLUSIONS OF LAW

1.  Since the veteran has a demonstrable vertebral deformity 
at L1, he is entitled to an additional 10 percent for his low 
back disability; the criteria are not met, though, for an 
even higher rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
(2006), § 4.71a, Diagnostic Code 5285, 5292 (in effect prior 
to September 26, 2003).

2.  A stand-alone sleep disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 4.14 
(2006).

3.  The requirements are not met for an initial rating higher 
than 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the 
implementing VA regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).

In this case, in July 2001 and May 2004 letters, the more 
recent one pursuant to the Board's May 2004 remand directive, 
the RO (AMC) provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection and for higher disability 
ratings (of already 
service-connected conditions), as well as what information 
and evidence he needed to submit, what information and 
evidence would be obtained by VA, and the need for him to 
advise VA of and submit any further evidence that was 
relevant to his claims.

This appeal was certified to the Board prior to the 
Dingess/Hartman decision; thus, the veteran did not receive a 
letter specifically addressing how disability ratings and 
effective dates are determined.  But this is inconsequential, 
and therefore at most harmless error, since the Board is 
denying his claim for service connection for 
sleep depravation - in turn meaning the downstream 
disability rating and effective date elements of this claim 
are moot.  The same is essentially true for his claims for 
higher disability ratings for his PTSD and low back 
condition, primarily because the Board is granting (albeit 
only in part) the claim concerning the low back, which at the 
same time denying additional compensation for both the low 
back and PTSD in all other respects.  So, again, the 
downstream effective date element is rendered moot, except 
that the RO may address the effective date element as it 
relates to the partial grant of a higher rating for the low 
back disability when implementing the Board's decision after 
receiving the file back.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, treatment records of the private doctors 
he identified, and the transcript of his videoconference 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims file shows, 
or fails to show, with respect to the claims.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating Claims

Analysis

The veteran's claims were received in June 2001.  In addition 
to applying for a higher rating for his low back disability, 
he also claimed entitlement to service connection for PTSD.  
The March 2002 rating decision denied his request for an 
increase in his then existing 20 percent rating for his low 
back disability, and also denied service connection for PTSD.  
But a subsequent December 2002 rating decision granted 
service connection for PTSD and assigning an initial 10 
percent rating.  An even more recent October 2005 RO rating 
decision, on remand, increased the rating for the low back 
disability from 20 to 40 percent, retroactively effective 
from the date of receipt of the claim for a higher rating, 
and increased the rating as well for the PTSD from 10 to 50 
percent retroactively effective as of May 10, 2002.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Rating for the Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).  See, too, 
38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When the regulations governing a claim are changed during the 
course of an appeal, the veteran may be entitled to 
resolution of his claim under the criteria that are to his 
advantage.  The old rating criteria may be applied throughout 
the period of the appeal, if they are more favorable to the 
veteran.  New rating criteria, however, may be applied only 
from the effective date of the change forward, unless the 
regulatory change specifically permits retroactive 
application.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 
7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000).  See, too, 38 C.F.R. § 3.114.

As will be explained, the Board finds that, applying the 
criteria most favorable to the veteran, the medical evidence 
of record shows his L1 fracture residuals to more nearly 
approximate a 50 percent rating - 40 percent for severe LOM 
with an additional 10 percent for demonstrable deformity of a 
vertebral body.  See 38 C.F.R. § 4.25, explaining how to 
combine ratings.

Historically, a 1984 formal Line of Duty report reflects 
that, while on ACDUTRA, the veteran reinjured his low back as 
a result of a parachute jump.  A February 1985 neurology 
consultation at Walter Reed Army Medical Center reflects that 
his injury was diagnosed as a stable compression fracture at 
L1 with no neurological deficit.  A February 1987 rating 
decision granted service connection for the L1 compression 
fracture residuals with loss of sensation in the external 
aspect of his left thigh.

The rating criteria for spine pathology were changed twice 
after the veteran's claim was received.  The criteria in 
effect at the time his claim was received rated spine 
pathology under Diagnostic Codes 5285, 5286, 5292, 5293, and 
5295.  The December 2002 rating decision continued his 20 
percent rating analogously under hyphenated DC 5285-5295.  
See 38 C.F.R. § 4.20; see also 38 C.F.R. § 4.27 (A hyphenated 
code is used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the 
basis for the evaluation).

Diagnostic Code 5285 for the residuals of fracture of the 
vertebrae provided a 100 percent evaluation with cord 
involvement with the veteran being bedridden or requiring 
long leg braces.  Lesser cord involvement was to be evaluated 
based on limitation of motion or nerve paralysis.  A 60 
percent evaluation applied if there was no cord involvement, 
but evidence of abnormal mobility requiring a neck brace.  If 
there was no abnormal mobility requiring a neck brace, the 
disorder was to be evaluated based on limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  38 C.F.R. § 4.71a (2001).



The rating criteria for lumbosacral strain provided for a 20 
percent rating if the symptoms were muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral, in 
standing position.  A maximum, 40 percent, evaluation applied 
if the disability was manifested by listing of the whole 
spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

At the May 2003 hearing, the veteran related his symptoms 
were very bad in the morning, and he walked with a bad limp.  
He further testified that he had missed three to four days 
from work over the prior seven months, that his wife handled 
most of the chores around the house, and that he sometimes 
used a cane.  Transcript, pp. 24-28.

Following receipt of the April 2005 spine examination report, 
the October 2005 SSOC reflects that the RO evaluated the 
veteran's L1 fracture residuals at the maximum, 40 percent, 
rate for lumbosacral strain under Diagnostic Code 5295, 
as the RO determined this code was more favorable to him than 
the criteria under the other diagnostic codes.

The Board finds, however, that the evidence of record shows 
Diagnostic Code 5285 to be more favorable to the veteran, in 
that a rating under 5295 deprives him of the additional 10 
percent that is warranted for a demonstrable vertebral 
deformity.

As already indicated, vertebra fracture residuals that do not 
involve the cord or  abnormal mobility requiring a neck brace 
are rated on the basis of LOM or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  
Id.  Mild LOM of the lumbar spine warrants a 10 percent 
rating; moderate LOM 20 percent, and severe LOM, the maximum 
of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).



The April 2005 spine examination report reflects that 
physical examination revealed no abnormal curvature, spasm, 
or atrophy.  The examiner did, however, specifically note the 
veteran to have significant LOM.  Examination revealed his 
ROM to be from 0 to 65 degrees on forward flexion, with pain 
beginning at that point.  Backward extension was to 0 
degrees.  Lateral flexion was from 0 to 12 degrees on the 
left and from 0 to 11 degrees on the right.  Lateral rotation 
was from 0 to 19 degrees on the left and from 0 to 20 degrees 
on the right.  The examiner noted that, with repetitive 
motion, the veteran's ROM on forward flexion was limited to 
from 0 to 50 degrees secondary to his pain.

Those objective clinical findings confirm the veteran has 
severe LOM and, therefore, that he is entitled to the maximum 
40 percent rating for this under Diagnostic Code 5292.  But 
aside from this, the April 2005 X-ray examination report 
showed anterior wedging at L1, i.e., a demonstrable vertebral 
deformity.  An X-ray nearly 10 years earlier, in February 
1995, similarly showed a compression deformity at this same 
vertebra - L1.  Thus, the veteran meets the requirement for 
the additional 10 percent for a demonstrable vertebral 
deformity under Code 5285.

There is no basis for assigning greater compensation than 
this, however.  38 C.F.R. § 4.7.  The April 2005 examination 
report reflects that the veteran related complaints of 
chronic back pain and daily flare-ups.  He described the pain 
as radiating into his left thigh.  He denied any bowel or 
bladder involvement or paresthesias or dizziness.  He also 
denied any incapacitating episodes.

Although the examination revealed decreased sensation in both 
lower extremities, primarily in the left thigh, and positive 
Lasegue's sign on the left, the examiner noted specifically 
that, based on the clinical examination, the MRI examination, 
and the EMG, there is no evidence the veteran manifests any 
symptoms of intervertebral disc syndrome (IVDS).  See 
Diagnostic Code 5293 (2002).  The MRI was interpreted as 
showing an unremarkable lumbar spine, and the EMG showed no 
evidence of lumbar radiculopathy.  Thus, the examiner 
observed that the subjective decreased sensation did not 
correlate with the diagnostic tests, and he opined that the 
neurological symptoms revealed by the examination were not 
secondary to the veteran's L1 fracture residuals, as L1 
pathology does not cause lower extremity symptomatology above 
the knees.  Further, the examiner noted that the diagnostic 
test results did not correlate with a specific finding of 
sciatica, despite the finding on examination of positive 
straight leg raising.

In light of the examination findings and the examiner's 
assessment, there is no basis on which to consider the 
veteran's low back disability under the rating criteria 
for IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in 
effect prior to September 23, 2002), Diagnostic Code 5293 (in 
effect prior to September 26, 2003), and now, renumbered 
Diagnostic Code 5243 (2006).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a (2006).  See also 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

Although the veteran has severe LOM in the lumbar segment of 
his spine, he has retained some quantifiable measure of 
movement in all directions (forward flexion, backward 
extension, left and right lateral bending and rotation).  So, 
by definition, his lumbar spine is not ankylosed.  Neither is 
there any evidence of cord involvement.  So at most he can 
receive 40 percent for the severe LOM in his lumbar spine and 
the additional 10 percent for the demonstrable L1 deformity.  
38 C.F.R. § 4.7 (2006), § 4.71a, Diagnostic Code 5285 (2002).



Under the current General Rating Formula for Diseases and 
Injuries of the Spine, 38 C.F.R. § 4.71a (2006), all ratings 
at 40 percent or higher require some form of ankylosis - 
which, as mentioned, the veteran simply does not have.  So 
this revised regulation is of no benefit to him under the 
circumstances of this case.


PTSD Rating

The December 2002 rating decision granted service connection 
for PTSD and assigned an initial 10 percent rating.  But 
following the Board's May 2004 remand, an October 2005 RO 
decision increased the rating from 10 to 50 percent 
retroactively effective from the same date - May 10, 2002.

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based.  38 C.F.R. § 4.126(a), (b).  Not 
every criterion of a higher rating criteria must be met in 
order for an appellant to receive the higher evaluation, 
38 C.F.R. § 4.21, and any doubt as to whether to apply a 
higher rating is resolved in favor of the higher rating.  
38 C.F.R. § 4.3.  If a disability picture more nearly 
approximates the higher criteria, the higher rating will be 
assigned.  38 C.F.R. § 4.7.  Further, applicable rating 
criteria are applied via an overall assessment of one's 
disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as already alluded to, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for the 
disability, as is the case with the veteran's PTSD.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 125-26.

The Board finds that the veteran's PTSD more nearly 
approximates the requirements for a rating at the current 
level of 50 percent.  38 C.F.R. § 4.7.  So his claim for a 
higher rating must be denied.  He related at the hearing that 
he was often depressed, felt numb inside, and had trouble 
concentrating.  T., pp. 10-11.  In a July 2004 statement, his 
wife said he was short-tempered, snapped at her, did not 
express affection towards her, and that they slept in 
separate bedrooms because of his symptoms and sleep 
disturbance.  She also said he often returned home from work 
almost ready to burst.

The July 2005 VA examination report reflects that the veteran 
indicated he continued to work for the postal service, as he 
had for the prior 35 years.  Although he also related that he 
often had bad arguments with his supervisor and was sent home 
on more than one occasion, he had no history of assaultive 
behavior or suicide attempts.  Those were the primary 
problems he encountered at his workplace and he was otherwise 
maintaining his job.  He denied any remission in his symptoms 
since the last examination.  He went on to note that he had 
taken Elavil in the past, but was not then taking any 
psychotropic medication, and that he had only attended 
counseling every two months since 2001.  He said he married 
his current wife in 2001, and that he felt good about his 
marital relationship.  He has three adult children.  He 
reported a good relationship with one of his sons, a poor one 
with the other, and a fair relationship with his third child, 
his daughter.

The objective mental status examination disclosed the veteran 
was appropriately dressed and fairly well groomed, though he 
appeared over weight.  Motor behavior was normal, and eye 
contact was normal.  His speech was fluent, and the quality 
of his voice was clear.  Expressive and receptive language 
were adequate, and his thought processes appeared coherent 
and goal directed.  There was no evidence of hallucination, 
delusion, obsessions, or compulsion.  His affect was 
depressed, and he cried during the examination.  His mood was 
dysthymic, and his sensorium appeared normal.  He appeared 
fully oriented to person, place, and time.  His attention and 
concentration were intact, as he performed simple 
calculations and serial minus-three subtractions without 
error.  Recent and remote memory skills appeared intact.  
Insight and judgment appeared fair.  He related that his 
activities of daily living were intact, as he handled them 
all himself, including doing household chores.  He related 
that he was able drive alone, but he had difficulty shopping 
alone because he could not deal with crowds by himself.  He 
reported persistent efforts to avoid stimuli associated with 
his past trauma and a numbing general responsiveness.  
Further, he experienced insomnia, was easily awakened, and he 
was irritable and prone to angry outbursts.  He spent his 
leisure time with a Masonic Lodge and enjoyed collecting 
teacups and saucers.

The examiner noted the veteran related no symptoms 
significant for panic or thought disorder, or a cognitive 
dysfunction.  Symptoms indorsed by him were sadness, crying 
spells, guilt, and loss of interest in things he liked, as 
well as irritability.  He also related difficulty 
concentrating, was socially withdrawn, and he related 
feelings of low self-esteem and low energy.  But he denied 
any suicide or homicide ideation or having experienced in any 
manic episodes.  The examiner rendered Axis I diagnoses of 
PTSD, chronic, severe, and major depressive disorder, 
recurrent, moderate.  The examiner assigned a total GAF score 
of 50, being that the veteran had maintained constant 
employment at the same job over the prior 35 years, though 
with recurrent conflict, as well his ability to maintain a 
marriage and relationship with his children.  When the 
veteran's PTSD was considered alone, however, the examiner 
assessed a GAF of 40, in light of his serious symptoms and 
social and occupational functioning.  In light of the 
moderate intensity of the major depressive disorder, the GAF 
for that symptomatology was assessed as 51.



For a 50 percent rating, the PTSD must cause occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

The maximum possible 100 percent rating requires total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The GAF considers psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  DSM-IV, p. 46.  A GAF of 40 falls within the range 
of 31 to 40, which is indicative of major impairments in 
several areas, such as work, family relations, judgment, and 
mood.  Id., p. 47.  The GAF, however, is not the sole 
determinant but one factor.  Thus, the evidence reflects that 
the 50 percent rating criteria addresses the core elements of 
the veteran's symptomatology.  38 C.F.R. § 4.7.

As the results of the July 2005 VA examination show, the 
veteran has considerable psychiatric impairment as a result 
of his PTSD - hence, the higher 50 percent rating in 
comparison to the 10 percent he initially received, but he 
still does not manifest sufficient symptoms to warrant an 
even higher 70 percent rating.  While he certainly has major 
impairment in his ability to establish and maintain effective 
relationships - as evidenced by his GAF score of 40, his 
PTSD has not totally deprived him of that ability, as 
reflected by his sustained marriage, maintenance of contact 
with his adult children, membership in a Masonic Lodge, and 
the fact that he pursues a hobby.  Further, he has not 
experienced panic attacks, suicidal ideation, obsessional 
rituals that interfere with his routine activities, 
or spatial disorientation, to name a few of the type symptoms 
that might warrant a rating higher than 50 percent.  Indeed, 
the VA examiner noted the veteran's strength of character in 
dealing with his symptomatology.

The records of the veteran's earlier evaluation and treatment 
- that is, prior to his July 2005 VA examination, show 
similar objective clinical assessments of his mental status.  
This includes a June 2004 report from his therapists at the 
Erie Vet Center mentioning "significant" occupational and 
social impairment as a result of the PTSD - although they 
admittedly were unable to more specifically quantify the 
extent of this impairment.

The only other mental status evaluation for consideration was 
on May 10, 2002, but the results of it showed less severe 
PTSD than currently as the veteran was correctly oriented in 
all spheres (to time, place and person), had no difficulty 
with his memory, either short- or long-term (e.g., 
successfully reporting serial sevens), etc.  The symptoms 
shown were anxiety and sudden anger (short fuse, outbursts), 
along with headaches and sleep impairment.  But these 
symptoms are contemplated by his current 50 percent rating.



Thus, the Board finds that the severity of the veteran's PTSD 
is most compatible with a 50 percent rating, and indeed has 
been no more severe than this since the effective date of his 
award - May 10, 2002.  Consequently, since the RO assigned 
the higher 50 percent rating retroactive to this date (the 
same effective date as the prior 10 percent rating), the 
rating need not be staged under Fenderson because the veteran 
has been, at most, 50 percent disabled for the entire period 
at issue.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  
And since, for the reasons and bases discussed, the 
preponderance of the evidence is against his claim for an 
even higher rating, there is no reasonable doubt to resolve 
in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection Claim

The veteran asserts he has a sleep disorder that is 
proximately due to, the result of, or perhaps aggravated by 
his already service-connected low back disability.  This is a 
claim for secondary service connection.  See 38 C.F.R. 
§ 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus, i.e., link 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran says he does not get much sleep because of his 
low back pain.  This was also related by his wife in her July 
2004 statement.  The April 2005 spine examination report 
reflects that the examiner observed there are many potential 
etiologies of sleep disturbance in any given individual.  The 
examiner further noted the veteran's testimony at the 
hearing, where he had related that his sleep problems of 
three to four hours a night might involve his many dreams 
about his combat service in Vietnam - the inference being 
any sleep impairment he experiences is part and parcel of his 
PTSD (which is also service connected).  Thus, the examiner 
determined it was difficult to relate any sleep impairment 
solely to the veteran's service-connected low back 
disability.

The veteran's representative argues that further examination 
should have been conducted in light of the examiner's 
reference to "many potential etiologies."  Additional 
examination, however, is unnecessary as the examiner did 
specifically find that the veteran's low back disability was 
not the seminal cause of any sleep impairment he may have.  
Moreover, there simply is no evidence of a 
stand-alone condition such as sleep apnea or the like, and 
neither has the veteran contended that to be the case.

Instead, as the VA examiner intimated, any sleep disturbance 
currently experienced by the veteran is included in the 
symptomatology of his PTSD, for which he is rated separately 
at the 50-percent level.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  So, while he is entitled to compensation 
for all of the symptoms of his disability, see Esteban v. 
Brown, 6 Vet. App. 259 (1994), he is not entitled to multiple 
ratings for each symptom since this would violate VA's anti-
pyramiding regulation - 38 C.F.R. § 4.14 (2006).  Lastly, to 
the extent low back pain might contribute to the veteran's 
sleep disturbance, his rating for the severe LOM in his low 
back includes any associated functional loss as a result of 
his pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.


ORDER

An additional 10 percent is granted for a vertebral deformity 
at L1, aside from the existing 40 percent rating for the low 
back disability, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for an initial rating higher than 50 percent for 
PTSD is denied.

The claim for service connection for sleep depravation is 
denied.




REMAND

As mentioned, the VA orthopedic examiner determined the 
veteran's sciatica symptoms were not secondary to his L1 
fracture residuals.  The examiner did not render an opinion 
as to any causal relationship with the veteran's initial 
parachute jump injury in 1984.  The veteran's June 2001 claim 
fairly and liberally read, however, was not restricted to a 
claim for service connection on a secondary basis.  The 
claims file reflects that the veteran has consistently 
complained of his symptomatology since his 1984 injury.  
Thus, the Board finds that a medical nexus opinion would be 
helpful to the resolution of this appeal for service 
connection for a right sciatic nerve condition.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran is also claiming impotency as secondary to his L1 
fracture residuals.  Although his written submissions reflect 
that he has erectile capacity, though he loses his erection 
due to his low back pain, the claims file reflects no medical 
evaluation of his asserted disorder.  The examiner at the 
2005 spine examination only noted that he could not evaluate 
the veteran's claim on such subjective statements.

The Board further notes that the 2001 RO examination requests 
included the veteran's assertion of impotency.  The October 
2001 VA genitourinary examination report reflects that the 
veteran informed the examiner that his former wife had told 
him he was impotent; he had not had any sexual activity for 
over a year, and he had not sought any treatment.  The report 
reflects that the examiner examined the veteran's prostate 
gland, which was slightly enlarged without any masses, 
but did no more.  The diagnosis was "history of impotency, 
patient has never been evaluated for this."  No diagnostic 
or other tests were ordered.  The duty to assist requires 
that the veteran be evaluated by an appropriate physician - 
such as an urologist, to determine if he is in fact impotent 
or has erectile dysfunction, to include as secondary to his 
service-connected low back disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Since the Board has determined that a medical examination is 
necessary in this case, the veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, these remaining claims are REMANDED to the RO 
(via the AMC) for the following development and 
consideration:

1.  Return the claims file to the examiner 
who conducted the April 2005 spine 
examination.  Ask the examiner to review 
the claims file, including a complete copy 
of this remand, and render an opinion as 
to whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
the veteran's sciatica is related to his 
low back injury during service, in 1984.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

If, for whatever reason, the examiner who 
conducted the 2005 examination is no 
longer available, refer the file to 
another orthopedist/neurologist to obtain 
this necessary medical nexus opinion.  
Should the 2005 examiner, or another 
examiner designate, advise that an opinion 
cannot be rendered without actually 
examining the veteran, then arrange for an 
examination.

2.  Also schedule the veteran for a 
genitourinary examination, preferably by a 
urologist, to determine whether the 
veteran has erectile dysfunction or is 
otherwise impotent or infertile.  All 
indicated clinical and diagnostic tests 
should be performed.  If this diagnosis 
is warranted, the examiner should also 
render an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that the diagnosed 
erectile dysfunction, impotence, or 
infertility is related to the veteran's 
service-connected low back disability, as 
a residual of his 1984 injury (L1 
fracture).  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

3.  Then readjudicate the remaining claims 
for service connection for impotency and a 
right sciatic nerve condition in light of the 
additional evidence obtained.  If these 
claims are not granted to the veteran's 
satisfaction, send him and his representative 
an SSOC and given them an opportunity to 
respond to it before returning the files to 
the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


